            Case 3:18-cv-00850-JAG Document 17 Filed 01/04/19 Page 1 of 1 PageID# 194



                                        IN THE UNITED STATBS DISTRICT COURT
                                       FOR THE EASTERN DISTRICT OF VIRGINIA

       APPLICATION TO QUALIFY AS A FOREIGN ATTOl^NEY UNDER LOCAL CIVIL RULE 83.1(D) AND LOCAL
                                                       CRIMINAL RULE 57.4
                   111 Case Number 3:18-cv-00850-JAG ,Case Name Knight et al. v.Jeld-Wen,Inc. et al.
                   Party Represented by Applicant: Pia'ft'ffs
To: The Honorable Judges of the United States Dislriet Court for the Eastern District of Virginia

                                                     PERSONAL STATEN4ENT

FULL NAME(no initials, please) Daniel Charles Hedlund
Bar Identification Number 0258337                Stale MN
Finn Name Gustafson Gluek PLLC
Firm Phone # 612-333-8844                     Direct i5ial # 612-659-8974                      FAX U 612-339-6622
E-Mail Address dhedlund@qustafsonqluek.com
Office Mailing Address Canadian Pacific Plaza, 120 South Sixth Street, fl2600. Minneapolis, MN 55402

Naine(s)of federal court(s) in which I have been admitted D. Minn.,E.D. Ml.,8th Circuit Court of Appeals

I certify that the rules of the federal court in the district in which I maintain my office extend a similar/wo hcic vice admission
privilege to members ofthe bar ofthe Eastern District of Virginia.

I have not been reprimanded in any court nor has tliere been any action in any court pertaining to my conduct or fitness as a
member of the bar.

I hereby ccitily that, witliin nuiety(90)days before the submission of this application, 1 have read the Local Rules ofthis Court
and that my knowledge of the Federal Rules of Civil Procedure, the Federal Rules of Criminal Procedure, and the Federal Rules of
Evidence is cunem.


I am       am not ^ a full-time employee ofthe United States of America, and ifso,jequesl exemption from the admission fee.
                                                                                    (Applicant's Signature)

I, the undersigned, do certify that 1 am a member of the bar of this Court, not related to the applicant; that I know the applicant
personally, that the said applicant possesses all of the qualifications required for admission to the bar of this Court; that I have
examined (he applicant's personal statement. I affirm that his/her personal and professional character and standing arc good,and
petition the court to admit the applicant/n*o line vice.


                                                  (Signature^                                                 (Date)
                                                           LcAra.^L /V»
                                                          (Typed or Printed Name)                             (VA Bar Number)
Court Use Only:

Clerk's Fee Paid            or Exemption Granted

The motion for admission is GRANTED           i/^ or DENIED


                                JohnA. Gibney, Jr. / / /                                   ^                    2.^/^
                        (Judgc'U^igtedrStates District Judge                                (D{/c)
